In re Khomais, Fehr; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, First Parish Court, No. 1280570; to the Court of Appeal, Fifth Circuit, No. 00-K-1240.
Granted. The ruling of the Court of Appeal refusing to consider the application is set aside, and this case is remanded to the Court of Appeal for consideration of relator’s application on the merits. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734 (“[S]ince it was the trial court who violated [Uniform Court of Appeal] Rule 4-3 and since relator filed his application within the time limit authorized in the *207order of the trial court, refusing to consider the application.”).